       Case 4:18-cv-07229-YGR Document 149 Filed 12/02/20 Page 1 of 3



 1    Juanita R. Brooks (CA SBN 75934)                EDWARD G. POPLAWSKI (SBN 113590)
      brooks@fr.com                                   epoplawski@wsgr.com
 2    Roger A. Denning (CA SBN 228998)                OLIVIA M. KIM (SBN 228382)
      denning@fr.com                                  okim@wsgr.com
 3    Jason W. Wolff (CA SBN 215819)                  TALIN GORDNIA (SBN 274213)
      wolff@fr.com                                    tgordnia@wsgr.com
 4
      Ryan P. O’Connor (CA SBN 253596)                WILSON SONSINI GOODRICH & ROSATI
 5    oconnor@fr.com                                  633 West Fifth Street, Suite 1550
      Megan A. Chacon (CA SBN 304912)                 Los Angeles, CA 90071
 6    chacon@fr.com                                   Telephone: (323) 210-2900
      FISH & RICHARDSON P.C.
 7    12860 El Camino Real, Suite 400                 RYAN R. SMITH (SBN 229323)
      San Diego, CA 92130                             rsmith@wsgr.com
 8
      Phone:(858) 678-5070 /Fax:(858) 678-5099        CHRISTOPHER D. MAYS (SBN 266510)
 9                                                    cmays@wsgr.com
      Robert P. Courtney (CA SBN 248392)              WILSON SONSINI GOODRICH & ROSATI
10    courtney@fr.com                                 650 Page Mill Road
      FISH & RICHARDSON P.C.                          Palo Alto, CA 94304-1050
11    3200 RBC Plaza                                  Telephone: (650) 493-9300
12    60 South 6th Street                             Attorneys for Defendant
      Minneapolis, MN 55402                           QUALYS INC.
13    Phone:(612) 335-5070 /Fax:(612) 288-9696

14    Proshanto Mukherji (pro hac vice)
      mukherji@fr.com
15    FISH & RICHARDSON P.C.
16    One Marina Park Drive
      Boston, MA 02210
17    Phone:(617) 542-5070/ Fax (617) 542-8906
      Attorneys for Plaintiff
18    FINJAN LLC
19                           IN THE UNITED STATES DISTRICT COURT
20                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
21                                        OAKLAND DIVISION
      FINJAN LLC,                                       CASE NO.: 4:18-cv-07229-YGR (TSH)
22

23                    Plaintiff,                        STIPULATED ADMINISTRATIVE
                                                        MOTION TO WITHDRAW CERTAIN
24             v.                                       MOTIONS
25    QUALYS INC.,                                      Judge: Hon. Yvonne Gonzalez Rogers
                                                        Date: January 12, 2021
26
                                                        Time: 2:00pm
27                        Defendant                     Location: Zoom Teleconference1

28
        1
            Per the Court’s Notice regarding Civil Law and Motion Calendars and its Order at D.I. 48.
     CASE NO. 4:18-cv-07229-YGR (TSH)                                  STIPULATED ADMINISTRATIVE MOTION
                                                                           TO WITHDRAW CERTAIN MOTIONS
       Case 4:18-cv-07229-YGR Document 149 Filed 12/02/20 Page 2 of 3



 1          Plaintiff Finjan LLC (“Finjan”) and Defendant Qualys Inc. (“Qualys”) hereby agree and

 2   stipulate to bring this Administrative Motion Under Civil L.R. 7-11 to withdraw the following

 3   motions:

 4                 Defendant Qualys, Inc.’s Motion for Judgment on the Pleadings (Fed. R. Civ. Proc.
 5                  12(c)) (Dkt. 124).

 6                 The portions of Defendant Qualys, Inc.’s Motion to Strike Plaintiff Finjan LLC’s
 7                  Infringement Contentions (Dkt. 126) that are directed to U.S. Patent Nos. 6,965,968

 8                  and 8,141,154.

 9          On October 22, 2020, Qualys filed a Motion for Judgment on the Pleadings (Fed. R. Civ.

10   Proc. 12(c)) (Dkt. 124) directed to U.S. Patent No. 7,975,305. On November 5, 2020, Finjan filed

11   an opposition to that motion (Dkt. 132), and on November 12, 2020 Qualys filed a reply in support

12   of that motion (Dkt. 142).

13          On October 30, 2020, Qualys filed a Motion to Strike Plaintiff Finjan LLC’s Infringement

14   Contentions (Dkt. 126) directed to U.S. Patent Nos. 6,965,968, 8,141,154, 8,225,408, and

15   8,677,494. On November 13, 2020, Finjan filed an opposition to that motion (Dkt. 143), and on

16   November 20, 2020, Qualys filed a reply in support of that motion (Dkt. 145).

17          On November 25, 2020, Finjan and Qualys filed a Stipulation and Proposed Order to

18   Dismiss Certain Patents-in-Suit and Counterclaims (Dkt. 148). Should the Court enter that

19   Proposed Order (Dkt. 148), U.S. Patent Nos. 7,975,305, 6,965,968, and 8,141,154 will no longer

20   be asserted in this case and it will no longer be necessary for the Court to decide (i) Qualys’s

21   Motion for Judgment on the Pleadings (Dkt. 124), which is directed to U.S. Patent No. 7,975,305,

22   and (ii) the portions of Qualys’s Motion to Strike Plaintiff Finjan LLC’s Infringement Contentions

23   (Dkt. 126) that are directed to U.S. Patent Nos. 6,965,968 and 8,141,154. Because Qualys had

24   filed the reply briefs in support of both of its motions (Dkt. 142, 145) before the parties filed the

25   stipulation (Dkt. 148), Qualys is unable to withdraw the motions under Civil L.R. 7-7(e) and

26

27

28

     CASE NO. 4:18-cv-07229-YGR (TSH)                 1                  STIPULATED ADMINISTRATIVE MOTION
                                                                             TO WITHDRAW CERTAIN MOTIONS
       Case 4:18-cv-07229-YGR Document 149 Filed 12/02/20 Page 3 of 3



 1   accordingly brings this administrative motion under Civil L.R. 7-11 to withdraw the above

 2   identified motions out of time.2

 3                                                   Respectfully submitted,

 4
      Dated: December 2, 2020
 5                                                   FISH & RICHARDSON P.C.

 6                                                   By: /s/ Jason W. Wolff
                                                        Jason W. Wolff
 7                                                      Attorneys for Plaintiff
                                                        FINJAN LLC
 8

 9                                                   WILSON SONSINI GOODRICH & ROSATI
10                                                   By: /s/ Talin Gordnia
                                                        TALIN GORDNIA
11                                                      Attorneys for Defendant
                                                        QUALYS INC.
12

13                                      CONCURRENCE IN FILING
14          I, Talin Gordnia, hereby attest that the concurrence to the filing of this document has been
15   obtained from each signatory hereto.
16                                                   By: /s/ Talin Gordnia
                                                        TALIN GORDNIA
17

18

19

20

21

22

23

24

25

26

27
        2
           The remainder of Defendant Qualys Inc.’s Motion to Strike Plaintiff Finjan LLC’s
28   Infringement Contentions (Dkt. 126), which is directed to U.S. Patent Nos. 8,225,408 and
     8,677,494, is not being withdrawn as these patents continue to be asserted in the case.

     CASE NO. 4:18-cv-07229-YGR (TSH)                2                 STIPULATED ADMINISTRATIVE MOTION
                                                                           TO WITHDRAW CERTAIN MOTIONS
